DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the application filed with the Office on 11 February 2020, regarding the Trividia Health, Inc. application.

Claims 1-18 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the present claims is considered a US Patent Application Publication to McColl, et al (US 2014/0231273 A1; hereinafter, “McColl”).  McColl discloses hematocrit corrected glucose measurement using phase angles and impedance for electrochemical test strip (Title).  McColl teaches depositing a blood sample in a test chamber of a test Strip having at least first and second electrodes in contact with a reagent and third and fourth electrodes not in contact with the reagent; driving a non-oscillating signal to the at least first and second electrodes to cause a reaction with the glucose in the blood sample and the reagent; measuring a current output of the reaction to establish a preliminary analyte concentration; applying a first oscillating input signal at a first frequency to third and fourth electrodes; determining a first estimated hematocrit based on a impedance from output signals of the third and fourth electrodes; applying a second oscillating input signal at a second frequency higher than the first frequency to the third and fourth electrodes; ascertaining a second estimated hematocrit based on a phase angle of output signals from the third and fourth electrodes; estimating a hematocrit of the blood sample based on the first and second estimated hematocrits; and deriving a final analyte concentration based on the preliminary analyte concentration and the hematocrit from the estimating step ([0008]).  However, McColl does not explicitly teach or suggest calculating an interferent impedance measurement including a magnitude measurement and a phase measurement using a difference identity to generate a sinusoidal signal with an amplitude proportional to the phase difference, which is required by each of instant independent claims 1, 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
18 June 2022